UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RANDY SWINSON,

                             Plaintiff,                              20-CV-1788 (CM)
                      -against-                                  ORDER OF DISMISSAL
 CITY OF NEW YORK, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, currently incarcerated in the Manhattan Detention Center, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants are denying him access to social

services. By order dated March 3, 2020, the Court directed Plaintiff to: (1) resubmit the signature

page of the complaint and the two-page application for the Court to request counsel with original

signatures; and (2) either pay the $400.00 in filing fees that are required to file a civil action in

this Court or submit an amended in forma pauperis (IFP) application and a prisoner

authorization, within thirty days of the order. (See ECF No. 4.) For the following reasons, the

Court vacates the March 3, 2020 order and dismisses this action.

                                           DISCUSSION

        Plaintiff has submitted to this Court a substantially similar complaint that is pending

under case number 20-CV-0994 (UA). Because this complaint raises the same claims against the

same defendants, no useful purpose would be served by the further litigation of this duplicate

lawsuit. Therefore, this action is dismissed without prejudice to Plaintiff’s pending action under

case number 20-CV-0994 (UA). The Court also vacates its March 3, 2020 order (ECF No. 4).

        In light of the Court’s belief that Plaintiff may have submitted this complaint in error, the

Clerk of Court shall not charge Plaintiff the $350.00 filing fee for this action, and the Warden or
Superintendent having custody of Plaintiff shall not deduct or encumber funds from Plaintiff’s

prison trust account for this lawsuit.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed without prejudice as duplicative. The Court vacates

the March 3, 2020 order (ECF No. 4). The Clerk of Court shall not charge Plaintiff the $350.00

filing fee for this action, and the Warden or Superintendent having custody of Plaintiff shall not

deduct or encumber funds from Plaintiff’s prison trust account for this lawsuit. All other pending

matters are terminated.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    March 4, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
